Citation Nr: 1501614	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-27 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Salina Regional Health Center (SRHC) in Salina, Kansas, on March 8, 2012.   




ATTORNEY FOR THE BOARD

Dan Brook, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 decision of the of the Department of Veterans' Affairs Medical Center (VAMC) in Wichita, Kansas

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the Veteran received treatment in the emergency department of the Salina Regional Health Center (SRHC) in Salina, Kansas, on March 8, 2012.  He was noted to have been experiencing three weeks of upper abdominal pain, anorexia and weight loss with intermittent vomiting and associated chills and fatigue.  He was also noted to have had poor fluid intake.  He was given an IV infusion and a morphine injection.   Additionally, results of a CT scan of the abdomen and pelvis were found to be "abnormal", apparently due to a finding of a few scattered nodes around the gall bladder and stomach.  After treatment, the Veteran's condition improved and was discharged home.  He was advised to return to the emergency department if he experienced any new or worse symptoms and to call the following Monday for a follow-up outpatient appointment.  

In the August 2012 decision, the VAMC denied the Veteran's claim for payment or reimbursement of the medical expenses incurred at SRHC, finding that a VA medical facility was readily available to provide the care received.  In a subsequent August 2012 notice of disagreement, the Veteran indicated that before going to SRHC on March 8, 2012, he had called the VA outpatient clinic in Salina but the clinic told him that he was no longer in the VA system and should try contacting the VAMC.  He also indicated that because he felt acutely ill at the time and was not permitted to go the local VA clinic, he felt he had no choice but to go immediately to the SRHC emergency room.  Additionally, he reported that shortly after his emergency room visit, he called the VAMC and was informed that he was still enrolled in the system but needed to fill out another application because he "wasn't going to the VA doctor enough."  

The Board notes that there is no indication from the record that the care that the Veteran received at SRHC in March 2012 was for a service-connected disability.  Consequently, in order to receive payment or reimbursement for it, he needed to meet all of the requirements of 38 U.S.C.A. § 1725 and the accompanying regulations found at 38 C.F.R. § 17.1002.  According to the medical evidence and his testimony, it appears that he met several of these requirements, including treatment for a medical emergency, the lack of reasonable availability of a VA or other federal facility to provide the treatment; and the lack of separate health care coverage to pay for all or part of the cost of the treatment.  However, the statute and accompanying regulations also require that "at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services . . . within the 24 month period preceding the furnishing of such emergency treatment."  38 C.F.R. § 17.1002(d).  As noted, the Veteran has reported that prior to March 8, 2012, a significant period of time had passed since he had seen a VA doctor.  However, it is not clear from the record whether he actually received any VA medical services within the 24 month period preceding the furnishing of the emergency treatment.  Consequently, a remand is required to clarify this point.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify and provide documentation in the claims folder as to whether the Veteran was enrolled in the VA health care system and had received any VA medical services within the 24 month period preceding the furnishing of the emergency care at Salina Regional Health Center (SRHC) in Salina, Kansas on March 8, 2012.  

2.  Then, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative, if any, the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




